Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission file number 000-49768 Asia Interactive Media Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong (Address of principal executive offices) 43-195-4778 (I.R.S. Employer Identification No.) Not Applicable (Zip Code) 011-852-9836-2643 (Registrants telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ x ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ x ] Yes [ ] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS As of November 7, 2007, the registrants outstanding common stock consisted of shares. Table of Contents PART I  FINANCIAL INFORMATION F-1 ITEM 1. Financial Statements F-1 ITEM 2. Management Discussion and Analysis of Financial Condition/Plan of Operations 3 ITEM 3. Control and Procedures 9 PART II  OTHER INFORMATION 10 ITEM 1. Legal Proceedings 10 ITEM 2. Unregistered Sales of Equity Securit ies 10 ITEM 3. Defaults upon Senior Securities 10 ITEM 4. Submission of Matters to a Vote of Security Holders 10 ITEM 5. Other Information 10 ITEM 6. Exhibits 12 2 PART I  FINANCIAL INFORMATION Safe Harbor Statement This report on Form 10-QSB contains certain forward-looking statements. All statements other than statements of historical fact are forward-looking statements for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our consolidated financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. ITEM 1. Financial Statements The unaudited financial statements of Asia Interactive Media Inc. (Asia Interactive, we, our, us) follow. All currency references in this report are in US dollars unless otherwise noted. Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) September 30, 2007 Index Balance Sheet F2 Statements of Operations F3 Statements of Cash Flows F4 Statement of Stockholders Equity F5 Notes to the Financial Statements F6 F-1 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Balance Sheet (Expressed in U.S. Dollars) September 30, December 31, 2007 2006 $ $ Assets Current Assets Cash 567,131  Total Current Assets 567,131  Loan receivable (Note 3) 89,757  Total Assets 656,888  Liabilities and Stockholders Equity (Deficit) Current Liabilities Accounts payable and accrued liabilities 6,629 2,833 Due to related party (Note 5) 17,229 13,384 Total Current Liabilities 23,858 16,217 Loan Payable (Note 4) 157,233  Total Liabilities 181,091 16,217 Contingency (Notes 1) Stockholders Deficit Common Stock: Authorized: 100,000,000 shares, $0.00001 par value; 5,000,000 shares Issued and outstanding 50 50 Additional Paid-in Capital 450 450 Stock Subscriptions (Note 7) 583,472  Donated Capital (Notes 6 and 8) 37,628 37,628 Deficit Accumulated During the Development Stage (145,803) (54,345) Total Stockholders Equity (Deficit) 475,797 (16,217) Total Liabilities and Stockholders Equity (Deficit) 656,888  (The Accompanying Notes are an Integral Part of the Financial Statements) F-2 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statements of Operations (Expressed in U.S. Dollars) Accumulated from February 9, 2000 For the three For the three For the nine For the nine (Date of Inception) months ended Months ended months ended Months ended to September 30, September 30, September 30, September 30, September 30, 2007 2007 2006 2007 2006 $ Revenue      Operating Expenses General and administrative 64,972 2,340 91,458 34,584 Total Operating Expenses 64,972 2,340 91,458 34,584 Net Loss (145,803) (64,972) (2,340) (91,458) (34,584) Net Loss Per Share - Basic and Diluted (0.01)  (0.02) (0.01) Weighted Average Shares Outstanding 5,000,000 5,000,000 5,000,000 5,000,000 (The Accompanying Notes are an Integral Part of the Financial Statements) F-3 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. Dollars) Accumulated from February 9, 2000 For the nine For the nine (Date of Inception) months ended months ended To September 30, September 30, September 30, 2007 2007 2006 $ $ $ Operating Activities Net loss (145,803) (91,458) (34,584) Adjustment to reconcile net loss to net cash used in operating activities Donated expenses 23,000  23,000 Change in operating assets and liabilities Loan receivable (89,757) (89,757)  Accounts payable and accrued liabilities 6,629 3.796 11,584 Due to related party 17,229 3,845  Advances from Officers 14,628   Net Cash Used in Operating Activities (174,074) (173,574)  Financing Activities Loan payable 157,233 157,233  Common stock 500   Stock subscriptions 583,472 583,472  Net Cash Provided by Financing Activities 741,205 740,705  Net Increase in Cash 567,131 567,131  Cash  Beginning of Period    Cash  End of Period 567,131 567,131  Supplemental Disclosures: Interest paid    Income tax paid    (The Accompanying Notes are an Integral Part of the Financial Statements) F-4 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statement of Stockholders Deficit For the Period from February 9, 2000 (Date of Inception) to September 30, 2007 (Expressed in US dollars) Deficit Additional Accumulated Paid-in During the Capital Exploration Shares Amount (Discount) Stage Total # $ Balance  February 9, 2000 (Date of Inception)      March 2, 2000  Issuance of stock for cash 5,000,000 50 450  450 Net loss    (580) (580) Balance  December 31, 2000 and 2001 5,000,000 50 450 (580) (80) Net loss    (2,812) (2,812) Balance  December 31, 2002 5,000,000 50 450 (3,392) (2,892) Net loss    (1,858) (1,858) Balance  December 31, 2003 5,000,000 50 450 (5,250) (4,750) Net loss    (4,778) (4,778) Balance  December 31, 2004 5,000,000 50 450 (10,028) (9,528) Net loss    (5,100) (5,100) Balance  December 31, 2005 5,000,000 50 450 (15,128) (14,628) Net loss    (39,217) (39,217) Balance  December 31, 2006 5,000,000 50 450 (54,345) (53,845) Net loss    (91,458) (91,458) Balance  September 30, 2007 5,000,000 50 450 (145,803) (145,303) (The Accompanying Notes are an Integral Part of the Financial Statements) F-5 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 1. Nature of Business and Continuance of Operations Black Gardenia Corp, herein the Company, was incorporated on February 9, 2000 pursuant to the Laws of the State of Nevada, USA. The Company has no business operations and is considered a development stage company, as defined by Statement of Financial Accounting Standard (SFAS) No. 7  Accounting and Reporting by Development Stage Enterprises . On March 22, 2007 the Company changed its name to Asia Interactive Media Inc. The financial statements have been prepared using generally accepted accounting principles in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. At September 30, 2007, the Company had a working capital surplus of $543,273 and has accumulated losses of $145,803 since its inception. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. It is managements plan to seek additional capital through equity and/or debt financings. These factors raise substantial doubt regarding the Companys ability to continue as a going concern. 2 . Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Companys fiscal year-end is December 31. b) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. c) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, " Earnings per Share ". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. d) Comprehensive Loss SFAS No. 130,  Reporting Comprehensive Income , establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at December 31, 2006 and 2005, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. F-6 Summary of Significant Accounting Policies (continued) e) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. f) Long-Lived Assets In accordance with SFAS No. 144,  Accounting for the Impairment or Disposal of Long-Lived Assets , the carrying value of long-lived assets is reviewed on a regular basis for the existence of facts or circumstances that may suggest impairment. The Company recognizes impairment when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value. g) Financial Instruments The fair value of financial instruments, which include cash, accounts payable, accrued liabilities and due to related party, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Foreign currency transactions are primarily undertaken in Canadian dollars. The financial risk is the risk to the Companys operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. h) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109  Accounting for Income Taxes  as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. i) Foreign Currency Translation The Companys functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52  Foreign Currency Translation , using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. j) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 158,  Employers Accounting for Defined Benefit Pension and Other Postretirement Plans  an amendment of FASB Statements No. 87, 88, 106, and 132(R) . This statement requires employers to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The provisions of SFAS No. 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. F-7 2. Summary of Significant Accounting Policies (continued) j) Recent Accounting Pronouncements (continued) In September 2006, the FASB issued SFAS No. 157,  Fair Value Measurements . The objective of SFAS No. 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48,  Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statements No. 109 . FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In March 2006, the FASB issued SFAS No. 156, " Accounting for Servicing of Financial Assets, an amendment of FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities ". This statement requires all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable, and permits for subsequent measurement using either fair value measurement with changes in fair value reflected in earnings or the amortization and impairment requirements of Statement No. 140. The subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value eliminates the necessity for entities that manage the risks inherent in servicing assets and servicing liabilities with derivatives to qualify for hedge accounting treatment and eliminates the characterization of declines in fair value as impairments or direct write-downs. SFAS No. 156 is effective for an entity's first fiscal year beginning after September 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2006, the FASB issued SFAS No. 155, " Accounting for Certain Hybrid Financial Instruments-an amendment of FASB Statements No. 133 and 140 ", to simplify and make more consistent the accounting for certain financial instruments. SFAS No. 155 amends SFAS No. 133, " Accounting for Derivative Instruments and Hedging Activities ", to permit fair value re-measurement for any hybrid financial instrument with an embedded derivative that otherwise would require bifurcation, provided that the whole instrument is accounted for on a fair value basis. SFAS No. 155 amends SFAS No. 140, "Accounting for the Impairment or Disposal of Long-Lived Assets", to allow a qualifying special-purpose entity to hold a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No. 155 applies to all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006, with earlier application allowed. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. F-8 3. Loan Receivable On February 16, 2007, the Company entered into a Bridge Loan Agreement with Live-Interactive Technology Ltd. (Live-Interactive), a company based in China, whereby the Company agreed to loan funds to Live-Interactive on an interest-free basis with all amounts due on May 16, 2007. The loan was not repaid by May 16, 2007, and the due date has been extended indefinitely until repaid. Interest at 15% per annum is charged on the outstanding amount. On July 10, 2007, the Company entered into a second Bridge Loan Agreement with Live-Interactive whereby the Company agreed to loan funds to Live-Interactive on an interest-free basis with all amounts due on October 10, 2007. On September 1, 2007, the Company entered into a third Bridge Loan Agreement with Live-Interactive whereby the Company agreed to loan funds to Live-Interactive on an interest-free basis with all amounts due on December 1, 2007. As at September 30, 2007, a total of $89,757, including accrued interest, was owing from Live-Interactive. 4. Loan Payable On February 9, 2007, the Company entered into a Convertible Promissory Note Agreement with Capital Alliance Group Inc. (CAG), a company based in Canada, whereby CAG agreed to lend $150,000 to the Company at an interest rate of 8% per annum. The amount is due on February 9, 2009, and at any time before February 9, 2009 CAG has the right to convert all or a portion of the $150,000 into common stock of the Company at a conversion price of $0.01 per share. Upon conversion of the full loan amount CAG would have direct beneficial control of 75% of the Company. As at September 30, 2007, a total of $157,233, including accrued interest, was due to CAG. 5. Related Party Transactions At September 30, 2007, the Company is indebted to Tokay Sequoia Management Company Ltd., the majority shareholder of the Company, in the amount of $17,229, representing expenses paid on behalf of the Company. This amount is non-interest bearing, unsecured and has no specific terms of repayment. 6. Officers Advances Mr. Harry Miller, a former officer of the Company (Mr. Miller), advanced funds to the Company to pay for operating costs incurred by it. These funds were interest free. The balance due of $14,628 was forgiven by Mr. Miller and recorded as donated capital during the period ended March 31, 2006. Refer to Note 8. 7. Stock Subscriptions Funds totalling $117,602 were received pursuant to a private placement of the Companys common stock at $0.22 per share. The $117,602 is part of a private placement of 599,808 shares at $0.22 per share. To date, no shares have been issued or registered under this private placement. A total of $131,958 will be received upon completion of the private placement, at which time the shares will be issued and registered. Funds totalling $465,870 were received pursuant to a private placement of the Companys common stock at $0.50 per share. The $465,870 is part of a private placement of 1,000,000 shares at $0.50 per share. To date, no shares have been issued or registered under this private placement. A total of $500,000 will be received upon completion of the private placement, at which time the shares will be issued and registered. F-9 8. Change of Control The Company entered into an agreement (the Stock Purchase Agreement) dated February 24, 2006, between Mr. Miller, the former sole shareholder, and Tokay Sequoia Management Company Ltd. (Tokay). Under the terms of the Stock Purchase Agreement, Mr. Miller sold to Tokay an aggregate of 4,960,000 shares of common stock, representing approximately 99.2% of the Companys current outstanding shares of common stock. Tokay paid $65,600 for the shares and Mr. Miller agreed to release the Company from all debts owing to him in the amount of $14,628 (Note 6). Additionally, the Company was indebted for legal fees incurred in the amount of $23,000 which was assumed by Mr. Miller and Tokay, and therefore, the Company recognized donated capital of $23,000. Mr. Miller agreed to place his remaining 40,000 shares of common stock in escrow to be released in 4,000 share monthly increments starting on the date the Companys shares are posted for trading on an exchange or quotation system. 9. Subsequent Events The second Bridge Loan (see Note 3) was not repaid by Live-Interactive on October 10, 2007. In accordance with the Bridge Loan Agreement with Live-Interactive, the due date has been extended indefinitely until repaid. Effective October 10, 2007, interest at 15% per annum is being charged on the outstanding amount. F-10 ITEM 2. Management Discussion and Analysis of Financial Condition / Plan of Operations Overview We were incorporated as a Nevada company on February 9, 2000, to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. We are currently negotiating to enter into a joint venture agreement with Dongguan Live Interactive Technology Company Limited (Live Interactive Technology) to co-develop and co-market an employment search website, www.fiva.cn . We currently maintain a mailing address at Level 30, Bank of China Tower, 1 Garden Road, Central, Hong Kong, and our telephone number is 011-852-9836-2643. We do not have any subsidiaries. On January 15, 2007 Toby Chu, Tim Leong and Allen Chu were appointed as directors. On January 26, 2007, Amy Ng resigned as our President and director and we appointed Toby Chu as President and Chief Executive Officer and Tim Leong as our Secretary and Chief Financial Officer. On July 23, 2007 Toby Chu resigned as our President and Chief Executive Officer and Tim Leong resigned as our Chief Financial Officer and Secretary. On the same day we appointed Ken Ng as a director and as our President, Chief Executive Officer, Chief Financial Officer, Secretary and Treasurer, and we appointed Wayne Lio as our Chief Operating Officer. We agreed to pay a monthly salary of approximately $2,200 to Mr. Lio. There is no monthly salary for Mr. Ng. Mr. Chu and Mr. Leong continue as our directors. We are a shell company as defined in Rule 405 under the Securities Act of 1933 and Rule 12b-2 under the Securities Exchange Act of 1934, since we have only conducted nominal operations and have only nominal assets. As of November 7, 2007, we had 5,000,000 shares of common stock outstanding and two stockholders of record. As of November 7, 2007 we had no warrants and no options outstanding, but we did have an outstanding convertible note which, if exercised, would convert to 15,000,000 shares at $0.01 per share. These 15,000,000 shares would be 75% of our common shares outstanding as of November 7, 2007. Results of Operations Revenue Since February 9, 2000 (date of inception) to September 30, 2007, we have not generated any revenues. We had total assets of $656,888, total liabilities of $181,091, and an accumulated deficit of $145,803 as of September 30, 2007. 3 We anticipate that we will not earn any revenues during the current fiscal year or in the foreseeable future, as we do not have any operations and are presently engaged in seeking acquisitions, mergers, joint ventures or other strategic transactions. We anticipate that we will incur substantial losses over the next two years. Net Loss Since February 9, 2000 (date of inception) to September 30, 2007, we incurred net losses of $145,803. Our net loss increased $56,874 from $34,584 for the nine months ended September 30, 2006 to $91,458 for the same period in 2007. Our net loss increased $62,632 from $2,340 for the three months ended September 30, 2006 to $64,972 for the same period in 2007. The increase in net loss was a result of increased day to day operating activities. Our net loss per share was $0.02 for the nine months ended September 30, 2007 compared to $0.01 for the same period in 2006. Our net loss per share was $0.01 for the three months ended September 30, 2007 compared to $nil for the same period in 2006. Expenses From February 9, 2000 (date of inception) to September 30, 2007, we accumulated total expenses of $145,803. Our total expenses increased $56,874 or 164% to $91,458 for the nine months ended September 30, 2007 from $34,584 for the same period in 2006. Our total expenses increased $62,632 to $64,972 for the three months ended September 30, 2007 from $2,340 for the same period in 2006. The increase in our total expenses was mainly due to increased professional fees and management fees. Our professional fees included accounting, audit and legal fees. The increase in professional fees was due to additional legal and auditing services provided and an increased cost in accounting services. The increase in our management fees was due to new engagement of our Chief Operating Officer. All of our expenses to date have consisted of general and administrative expenses. Our general and administrative expenses include cost of travel, meals and entertainment, office maintenance, communication expenses (cellular, internet, fax, and telephone), office supplies, courier and postage costs, salaries and professional fees. Plan of Operation We are currently negotiating to enter into a joint venture agreement with Live Interactive Technology to co-develop and co-market an employment search website, www.fiva.cn . Live Interactive Technology, a Chinese company, has a special focus on website development services for internet job search engines. In addition to engaging in negotiations with Live Interactive Technology, we have loaned it funds to sustain its operations and provided it with business development consulting services at no cost. As at September 30, 2007, Live Interactive owned us a total of $89,757, including accrued interest. 4 On February 16, 2007, we entered into a bridge loan agreement with Live Interactive Technology whereby we agreed to loan approximately $32,000 to Live Interactive Technology on an interest-free basis with all amounts due on May 16, 2007. The loan was not repaid on May 16, 2007 and the due date has been extended indefinitely until repaid. Interest at 15% per annum is charged on the outstanding amount. On July 10, 2007, we entered into a second bridge loan agreement with Live Interactive Technology whereby we agreed to loan approximately $18,440 to Live Interactive Technology on an interest-free basis with all amounts due on October 10, 2007. This loan was not repaid on October 10, 2007 and the due date has been extended indefinitely until repaid. Effective October 10, 2007, interest at 15% per annum is being charged on the outstanding amount. On September 1, 2007, we entered into a third bridge loan agreement with Live Interactive Technology whereby we agreed to loan approximately $39,800 to Live Interactive Technology on an interest-free basis with all amounts due on December 5, On February 9, 2007 we entered into an 8% convertible note with Capital Alliance whereby Capital Alliance loaned us $150,000. In accordance with the convertible note, before February 9, 2009 Capital Alliance has the right to convert all, or a portion of, the loan principal amount of the adaptable note into our common shares at a conversion price of $0.01 per share. If Capital Alliance converts the entire convertible note, they will receive 15,000,000 of our common shares, which will equal approximately 75% of our current issued and outstanding common shares. As at September 30, 2007, a total of $157,233, including accrued interest, was due to Capital Alliance. We are reviewing other businesses for potential acquisitions on an ongoing basis. We anticipate that our business will incur significant losses in the next two years. We believe that our success depends on the completion of our proposed acquisitions, joint ventures or other strategic transactions, and our ability to develop our acquired businesses. Liquidity and Capital Resources As of September 30, 2007, we had a working capital surplus of $543,273 and cash of $567,131. Our book tangible assets were $475,797 or $0.01 per share as of September 30, 2007. Our net loss of $145,803 from February 9, 2000 (date of inception) to September 30, 2007 was mostly funded by our equity financing. During the nine months ended September 30, 2007, we raised $583,472 from the sale of our common stock and we received a loan of $150,000 under the 8% convertible note from Capital Alliance. The increase in cash during the nine months ended September 30, 2007 was $567,131, mainly due to the sale of our common stock for cash. On April 30, 2007 we entered into subscription agreements whereby five non US investors agreed to provide us with approximately $131,958 in exchange for our common shares at a price of $0.22 per share. As of September 30, 2007, we received cash of $117,602 and we had not yet issued the shares to the investors. However, we plan to issue the shares after we receive the balance of funds of $14,356. 5 On July 1, 2007 we entered into subscription agreements whereby 62 non-US investors agreed to provide us with approximately $500,000 in exchange for our common shares at a price of $0.50 per share. As of September 30, 2007, we received cash of $465,870 and we had not yet issued the shares to the investors. However, we plan to issue the shares after we receive the balance of funds of $34,130. We used net cash of $173,574 in operations activities for the nine months ended September 30, 2007 compared to $0 during the same period in 2006. For the nine months ended September 30, 2007, we received net cash of $740,705 from financing activities compared to $0 received in net cash from financing activities for the same period in 2006. We currently do not have any investing activities. During the nine months ended September 30, 2007, our monthly cash requirement was approximately $19,000. If we expand in the future, we will incur additional costs for personnel. In order for us to attract and retain quality personnel, our management anticipates it will need to offer competitive salaries, issue common stock to consultants and employees, and grant stock options to future employees. We estimate that our expenses over the next 12 months (beginning November 2007) will be approximately $750,000 as listed in the table below. These estimates will change significantly if we cease our current operations or if we acquire other businesses. Description Estimated Amount Salaries $525,000 General and administration expenses $55,000 Investor relations costs $50,000 Travel expenses $25,000 Professional fees $50,000 Rent $35,000 Utilities $10,000 Total $750,000 6 Our current ratio was 24 as at September 30, 2007. While we are currently in good short-term financial standing, we anticipate that we will not generate any revenues in the near future and we do not anticipate enough positive internal operating cash flow until we can generate substantial revenues, which may take the next few years to fully realize. There is no assurance we will achieve profitable operations. As of September 30, 2007, we had cash of $567,131 on hand. We also expect to receive $48,486 pursuant to subscription agreements. The balance of our cash requirements for the next 12 months (beginning November 2007) was $134,000. We intend to meet the balance of our cash requirements for the next 12 months through external sources: a combination of debt financing and equity financing through private placements. We currently do not have any arrangements in place for the completion of any further private placement financings and there is no assurance that we will be successful in completing any further private placement financings. We may not raise sufficient fund to fully carry out our business plan. We intend to raise an additional financing of approximately $180,000 through private placements or possibly through a registered direct offering in order to acquire other businesses. There is no assurance that any financing will be available or if available, on terms that will be acceptable to us. Going Concern We are a development stage company and have generated no revenues. We have not had any operating activities since our inception. We cannot guarantee we will be successful in our future business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. Our operating history makes predictions of future operating results difficult to ascertain. Our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development. We are seeking equity financing to provide for the capital required to fully carry out our business plan. A critical component of our operating plan impacting our continued existence is our ability to obtain additional capital through additional equity and/or debt financing. 7 Obtaining additional financing will be subject to a number of factors including market conditions, investor acceptance of our business plan and investor sentiment. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. If we are unable to raise additional financing, we will have to significantly reduce our spending, delay or cancel planned activities or substantially change our current corporate structure. In such an event, we intend to implement expense reduction plans in a timely manner. However, these actions would have material adverse effects on our business, revenues, operating results, and prospects, resulting in a possible failure of our business. If we raise funds through equity or convertible securities, our existing stockholders may experience dilution and our stock price may decline. We have never generated any revenues and incurred significant operating losses from operations. We anticipate we will continue to experience net negative cash flows from operations and will be required to obtain additional financing to fund operations through equity securities offerings and debt financing to the extent necessary to provide working capital. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from stockholders or other outside sources to sustain operations and meet our obligations on a timely basis and ultimately to attain profitability. We have limited capital with which to pursue our business plan. There can be no assurance that our future operations will be significant and profitable, or that we will have sufficient resources to meet our objectives. These factors raise substantial doubt about our ability to continue as a going concern. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. If we are unable to obtain additional financing from outside sources and eventually produce enough revenues, we may be forced to sell our assets, curtail or cease our operations. Off-Balance Sheet Arrangements As of September 30, 2007, we had no off balance sheet transactions that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Critical Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Our financial statements are impacted by the accounting policies used and the estimates and assumptions made by our management during their preparation. A complete summary of these policies is included in Note 2 of the notes to our financial statements. The following is a brief discussion of the critical accounting policies and methods used by us. 8 Foreign Currency Translation Our functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52  Foreign Currency Translation , using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. We have not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Employees As of September 30, 2007, we have no part time or full time employees. Our Chief Operating Officer works full time as an independent contractor. We do not have a written agreement with him. Our other directors and officers work part time as independent contractors and work in the areas of business development and management. They currently contribute approximately 5 hours a week to us. We currently engage independent contractors in the areas of accounting, auditing and legal services. Research and Development Expenditures We have not spent any amounts on research and development activities since our inception. ITEM 3. Control and Procedures (a) Evaluation of disclosure controls and procedures Our Chief Executive Officer and Chief Financial Officer evaluated our disclosure controls and procedures (as defined in Rule 13a-14 (c) of the Securities Exchange Act of 1934 (the Exchange Act) as of a date within 90 days before the filing date of this report and has concluded that as of the evaluation date, our disclosure controls and procedures are effective to ensure that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commissions rules and forms. (b) Changes in internal controls Subsequent to the date of their evaluation, there were no significant changes in our internal controls over financial reporting or in other factors that could significantly affect these controls. There were no significant deficiencies or material weaknesses in our internal controls so no corrective actions were taken. 9 PART II  OTHER INFORMATION ITEM 1. Legal Proceedings Management is not aware of any legal proceedings contemplated by any governmental authority or any other party against us. None of our directors, officers or affiliates are (i) a party adverse to us in any legal proceedings, or (ii) have an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings that have been threatened against us. ITEM 2. Unregistered Sales of Equity Securities On July 1, 2007 we entered into subscription agreements whereby 62 non US investors agreed to provide us with approximately $500,000 in exchange for our common shares at a price of $0.50 per share. As of September 30, 2007, we received cash of $465,870 and we had not yet issued the shares to the investors. However, we plan to issue the shares after we receive the balance of funds of $34,130. These shares will be issued without a prospectus pursuant to Regulation S of the Securities Act of 1933. The offerings of the common stock pursuant to Rule 903 of Regulation S of the Securities Act were made on the basis that the sale of the common stock was completed in an " offshore transaction ", as defined in Rule 902(h) of Regulation S. We did not engage in any directed selling efforts, as defined in Regulation S, in the United States in connection with the sale of the units. Each investor was not a U.S. person, as defined in Regulation S, and was not acquiring the shares for the account or benefit of a U.S. person. ITEM 3. Defaults upon Senior Securities None. ITEM 4. Submission of Matters to a Vote of Security Holders None. ITEM 5. Other Information None. 10 ITEM 6. Exhibits Exhibit Exhibit Number Description 10.1 Bridge Loan Agreement with Live Interactive Technology dated July 10, 2007 10.2 Bridge Loan Agreement with Live Interactive Technology dated September 1, 2007 31.1 Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to Rule 13a-14 or 15d-14 of the Exchange Act pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Asia Interactive Media Inc. (Registrant) / s/ Ken Ng Date:November , 2007 Ken Ng President, Chief Executive Officer, Chief Financial Officer 11
